—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosengarten, J.), rendered January 9, 2002, convicting him of rape in the first degree (two counts), sodomy in the first degree (two counts), sexual abuse in the first degree (six counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the photo identification of him at trial in his absence was improper because the victim was shown three photographs of him instead of one photograph is unpreserved for appellate review (see People v Russell, 79 NY2d 1024 [1992]). In any event, having knowingly and voluntarily absented himself from trial, he waived his right to object to the People’s use of three photographs as opposed to one photograph (see People v Scarola, 71 NY2d 769 [1988]).
The defendant’s remaining contention is without merit. Ritter, J.P., Santucci, Feuerstein and Schmidt, JJ., concur.